DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al., Pub. No.: US 20210103841 A1, in view of McKennon-Kelly et al., Pub. No.: US 20180189428 A1, and further in view of NPL_1 : Rohit et al. “A Machine Learning Approach to Modeling Satellite Behavior (2019 IEEE International Conference on SMC-IT )”.

Regarding claims 1, 12 & 20, SHEN et al. discloses a process to detect a maneuver of at least one space object & a non-transitory computer readable medium to execute a process &  a system ([0023] Referring to FIG. 1, “a Markov game engine may be the central piece of the AMIGO method for detecting unknown patterns of space objects.”) comprising: 
For claims 12 & 20  preambles:  McKennon-Kelly et al., US 20180189428 A1, teaches QUICKDART: OPERATIONAL SPACE DEBRIS VISUALIZATION, CHARACTERIZATION, AND VOLUME MODELING and discloses;
(claim 12) a non-transitory computer readable medium comprising instructions that when executed by a computer processor execute a process to detect a maneuver of at least one space object comprising,
(claim 20) a computer processor; and a computer memory coupled to the computer processor; wherein one or more of the computer processor and the computer memory are operable for detecting a maneuver of at least one space object by: 
[0045] FIG. 7 is a circuit diagram illustrating a computing system (the “system”) 700 for generating a 3D model to characterize and visualize debris, according to an embodiment of the present invention. System 700 may be executed by the process shown in FIGS. 2 and 3. System 700 includes a bus 705 or other communication mechanism for communicating information, and processor(s) 710 coupled to bus 705 for processing information. Processor(s) 710 may be any type of general or specific purpose processor, including a central processing unit (“CPU”) or application specific integrated circuit (“ASIC”). Processor(s) 710 may also have multiple processing cores, and at least some of the cores may be configured for specific functions. System 700 further includes a memory 715 for storing information and instructions to be executed by processor(s) 710. Memory 715 can be comprised of any combination of random access memory (“RAM”), read only memory (“ROM”), flash memory, cache, static storage such as a magnetic or optical disk, or any other types of non-transitory computer-readable media or combinations thereof. Additionally, system 700 includes a communication device 720, such as a transceiver, to wirelessly provide access to a communications network.  & ([0046] Non-transitory computer-readable media may be any available media that can be accessed by processor(s) 710 and may include both volatile and non-volatile media, removable and non-removable media, and communication media. Communication media may include computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McKennon-Kelly et al. with the system disclosed by SHEN et al. in order to provide a computer-implemented method for generating a 3-dimensional (3D) model using a simplified bounding surface to characterize and visualize debris for debris fields generated by an on-orbit breakup event. 
	Further SHEN et al. discloses; 
receiving into a computer processor a first data set relating to orbital characteristics of at least one space debris object; 
training a model, using the first data set, in order to model orbital behaviors of the at least one space debris object; 
receiving into the computer processor a second data set relating to orbital characteristics of the at least one space object; and 

    PNG
    media_image1.png
    451
    569
    media_image1.png
    Greyscale
detecting a maneuver of the at least one space object using the trained model and the second data set ([0023] Referring to FIG. 1, ... The Markov game engine may leverage transfer learning and zero-shot learning to recognize unseen classes with available training data from another set (i.e., simulated data) of seen classes. The  knowledge transfer may be realized via sharing of an intermediate semantic embedding (e.g., attributes) between seen and unseen classes using manifold learning. The manifold learning may be able to reduce the dimensionality of the sensor data and scale down the object detection and tracking difficulties and enable the rapid detection of space object behavior. & [0036] “The AMIGO method may use a two-player Markov game to investigate the sensor management for tracking space objects. Whether deliberately or unintentionally, some of space objects may cause confusion to observers (satellites) by performing orbital maneuvers. Generally, the space-object tracking problem can be modeled as a one-sided optimization (optimal control) setup or a two-sided optimization (game) problem. In the optimal control setup, the states (positions and velocities) of space objects may be computed (filtered) based on the sensor measurements.” & [0070] Referring to FIG. 10, the apparatus may include a processor and a memory. The apparatus may be used for rapid discovery of satellite behavior in a PE system that further includes at least one satellite and a plurality of space sensing assets. The memory may be configured to store computer-executable instructions. When the processor executes the computer-executable instructions stored in the memory, a method for rapid discovery of satellite behavior may be implemented. The method may include performing transfer learning and zero-shot learning to obtain a semantic layer using space data information. The space data information may include simulated space data based on a physical model. The method may 
    PNG
    media_image2.png
    210
    370
    media_image2.png
    Greyscale
further include receiving measured space-activity data of at least one satellite from a plurality of space sensing assets, and performing manifold learning on the measured space-activity data to obtain measured state-related parameters of the at least one  satellite; modeling state uncertainty and uncertainty propagation of the at least one satellite based on the measured state-related parameters; and performing game reasoning based on a Markov game model to predict satellite behavior of the at least one satellite and management of the plurality of space sensing assets according to the semantic layer and the modeled state uncertainty and uncertainty propagation.).
(claim 20) collecting at least one maneuver detection for the at least one space object;  receiving into the computer processor a data set of conjunctions of the plurality of space objects (([0030] The emulated satellite positions may be used as measurements, and the results of the measurements may be used to perform multiple space object tracking to refine the position estimates. Then, the tracking estimates may go to the space object maneuver detection and collision alert. The satellite maneuver commands may be translated to platform commands to emulate sensor management, space object movement, and course of actions.); 
(claim 20) comparing the at least one maneuver detection with the data set of conjunctions; and identifying a conjunction between two space objects wherein at least one of the two space objects has executed a maneuver within a particular recent time period ([0005] “Space object tracking algorithms can be compared based on gathering data to track satellites, debris, and natural phenomena (e.g., solar flares, comets, asteroids). Tracking is associated with sensor management to point sensors for observations and determine the situation and threat awareness. SSA enhancements include models (e.g., orbital mechanics), measurements, computational software (e.g., tracking), and application-based systems coordination (e.g., situations). For example, game-theory approaches for SSA allow for pursuit-evasion (PE) analysis. & [0042] “ the system may train a classifier model using machine learning techniques based on the collected data, which could identify specific types of RSO behavior. In the feature extraction, effective features may be extracted from the space data information, including data obtained through simulation and/or data collected by multiple sensors. Afterwards, the features may be trained and a classifier model, capable of realizing fine-grained identification, may be generated. In the online part, monitoring RSO behavior pattern, the system may sense real-time RSO dynamics to detect and identify abnormal behavior patterns. When any abnormal behavior is identified, a warning message may be triggered.” & [0049] “Comparing to the traditional approaches, the proposed CNN can produce a new way of processing RSO observations where quick determinations of RSO classes are made possible directly from the observational data. In order to evaluate the proposed CNN approach, the remaining training data may be used to testify the model performance.”).
SHEN et al. is not explicit on “first /second (two) data sets /TLE”, however Rohit et al. (NPL_1) teaches A Machine Learning Approach to Modeling Satellite Behavior (2019 IEEE International Conference on SMC-IT ) and discloses;
“...a first data set relating to orbital characteristics of at least one space debris object; ...; ...a second data set relating to orbital characteristics of the at least one space object” : (B. Data Description and Processing : Satellite orbital element set data was used to create two datasets used for analysis.... Data simulated consisted of observation time, right ascension, declination, geocentric X, Y and Z coordinates, longitude, latitude, altitude, visual magnitude, stability and the orbital parameters used to simulate the observations: argument of perigee, apogee, mean motion, and inclination. All of these data values were envisioned as potential features for the machine learning algorithms. Fig. 1 shows a representative light curve used in this analysis which is the visual magnitude as a function of time. The figure shows the periodic variance that is expected of non-stable satellites.
The second dataset used for evaluation by our classification algorithms were two-line element (TLE) set data. TLEs describe the position of a satellite at a specific time. Elements within the TLEs, such as mean motion, represent features that can be used in the machine learning algorithms for satellite behavior analysis.)  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rohit et al., with the system disclosed by SHEN et al. in order to provide an overview of how classification models may be applied to determine satellite characteristics critical to change detection. Following this, the unsupervised clustering results show potential for modeling satellites’ geospatial behavior over time. Lastly, deep learning experimentation, using a recurrent neural network, reveals predictability of satellite orbital pattern using photometric features allowing for future maneuver detection.. (see Abstract & introduction last 2 paragraphs).

Regarding claims 2-7, 10-11 & 13-17, SHEN et al. discloses the process of claim 1 & the non-transitory computer readable medium of claim 12. 
SHEN et al. is not explicit on “first /second (two) data sets /TLE”, however Rohit et al. (NPL_1) teaches A Machine Learning Approach to Modeling Satellite Behavior (2019 IEEE International Conference on SMC-IT ) and discloses;
(claims 2 & 13) wherein the first data set and the second data set comprise one or more versions of a North American Aerospace Defense Command (NORAD) two-line- element (TLE) data set (B. Data Description and Processing second para. : The second dataset used for evaluation by our classification algorithms were two-line element (TLE) set data. TLEs describe the position of a satellite at a specific time. Elements within the TLEs, such as mean motion, represent features that can be used in the machine learning algorithms for satellite behavior analysis.).
(claims 3 & 14) wherein the model comprises one or more of a hierarchical Gaussian mixture model, K-Means, DBScan, and Hierarchical Agglommerative Clustering (UNSUPERVISED CLUSTERING A. Clustering: “The clustering models of K-means, hierarchical agglomerative clustering (HAC), and density-based spatial clustering with noise (DBSCAN) were applied to the dataset to establish optimal satellite characterizations. K-means was chosen to group satellites by centroid-based movement. HAC clusters movement based on bottom-up hierarchical similarity in distances. DBSCAN captures satellite movement through measures of distance and density.).
(claims 4 & 15) wherein the first data set and the second data set comprise orbital elements of the at least one space debris object and the at least one space object respectively, including an inclination, a first derivative of mean motion, a second derivative of mean motion, a radiation pressure coefficient, a right ascension of an ascending node, an eccentricity, a perigee, a mean anomaly, and a mean motion (B. Data Description and Processing : Satellite orbital element set data was used to create two datasets used for analysis.... Data simulated consisted of observation time, right ascension, declination, geocentric X, Y and Z coordinates, longitude, latitude, altitude, visual magnitude, stability and the orbital parameters used to simulate the observations:  argument of perigee, apogee, mean motion, and inclination. All of these data values were envisioned as potential features for the machine learning algorithms. & VI. DISCUSSION : “Classification models predicting satellite stability may be used to predict if satellites are maneuvering. Such satellite classifications provide insight into the multi-factor circumstances causing such distinctions. Moreover, the RNN model, LSTM, could potentially be used to forecast orbital patterns from satellite data such as inclination, and B* (drag) that are integral to monitoring satellite behavior. RNNs could potentially be used on light curve data to determine satellite rotations. The inferences from forecasting satellite behavioral patterns may also be key to understanding variability in satellite behavior over time. Other photometric features derived from the data could be combined to produce additional characterization. 
(claims 5 & 16) wherein the at least one space object comprises one or more of a satellite, debris of a satellite, and other non-satellite debris. & (claims 6 & 17) wherein the detection of the maneuver of the at least one space object indicates that the at least one space object is a satellite (As of January 2019, there are a total of 4,941 satellite payloads [1], consisting of 1,957 active satellites [2] and roughly 17,494 other objects (inactive payloads, rocket bodies, and debris). With the large range of satellite characteristics, it is difficult for analysts to simultaneously monitor all satellites for changes in their behavior. Orbital analysts can spend a good fraction of their day evaluating the results of algorithms which specify the locations and characteristics of satellites in orbit.”).
(claim 7) wherein the training of the model comprises an unsupervised training (Machine learning applications are steadily enhancing feasibility of satellite monitoring. “the unsupervised clustering results show potential for modeling satellites’ geospatial behavior over time.” & II. METHODS A. Approaches : “More specifically, scikit-learn’s built-in algorithms and complementary tools were used for supervised and unsupervised model building.”) .
(claim 10) wherein the at least one space object comprises at least one satellite or at least one space debris object; and wherein the at least one space debris object comprises space objects other than maneuverable satellites (I. INTRODUCTION second para. : “This project provides preliminary evidence of how machine learning can automate the redundant task of satellite monitoring for space situational awareness. As of January 2019, there are a total of 4,941 satellite payloads [1], consisting of 1,957 active satellites [2] and roughly 17,494 other objects (inactive payloads, rocket bodies, and debris). With the large range of satellite characteristics, it is difficult for analysts to simultaneously monitor all satellites for changes in their behavior. Orbital analysts can spend a good fraction of their day evaluating the results of algorithms which specify the locations and characteristics of satellites in orbit. ... Moreover, other recent advancements have focused on implementing neural network architectures for anomaly detection [5] and space object classification [6] [7] using similar photometric properties. Other analysis on the extraction of features in the satellite signatures show value in the use of derived features for satellite characterization and classification through supervised learning [8]).
(claim 11) wherein the first data set is representative of orbital characteristics of a plurality of space debris objects of the at least one space debris object, and wherein training the model comprises modeling the orbital behaviors of the plurality of space debris objects (I. INTRODUCTION fourth paragraph: Machine learning applications are steadily enhancing feasibility of satellite monitoring. This paper provides an overview of these approaches previously discussed. The first section summarizes how classification models may be applied to determine satellite characteristics critical to change detection. Following this, the unsupervised clustering results show potential for modeling satellites’ geospatial behavior over time. Lastly, deep learning experimentation, using a recurrent neural network, reveals predictability of satellite & VI. DISCUSSION Paragraphs 2-4 : “That is, the models were built on either one day of observational data consisting of several satellites or one year of a single satellite’s TLE data. ... The integration of predicting satellite attributes, the geospatial characterization of satellites, and the sequential forecasting of orbital patterns permits the feasibility of finding more complex relationships in the data for SSA monitoring of the satellite environment. Coupling the results from the different algorithms could lead to the discovery of stable satellites which maneuver within certain geospatial ranges. Other satellite groupings are possible through similar integrative findings.).

Regarding claims 8 & 18, SHEN et al. discloses the process of claim 1 & the non-transitory computer readable medium of claim 12, comprising (instructions for) : 
collecting at least one maneuver detection for at least one space object; 
receiving into the computer processor a data set of conjunctions of a plurality of space objects ([0030] The emulated satellite positions may be used as measurements, and the results of the measurements may be used to perform multiple space object tracking to refine the position estimates. Then, the tracking estimates may go to the space object maneuver detection and collision alert. The satellite maneuver commands may be translated to platform commands to emulate sensor management, space object movement, and course of actions.);  
comparing the at least one maneuver detection with the data set of conjunctions; and 
identifying a conjunction between two space objects wherein at least one of the two space objects has executed a maneuver within a particular recent time period ([0005] “Space object tracking algorithms can be compared based on gathering data to track satellites, debris, and natural phenomena (e.g., solar flares, comets, asteroids). Tracking is associated with sensor management to point sensors for observations and determine the situation and threat awareness. SSA enhancements include models (e.g., orbital mechanics), measurements, computational software (e.g., tracking), and application-based systems coordination (e.g., situations). For example, game-theory approaches for SSA allow for pursuit-evasion (PE) analysis. & [0042] “ the system may train a classifier model using machine learning techniques based on the collected data, which could identify specific types of RSO behavior. In the feature extraction, effective features may be extracted from the space data information, including data obtained through simulation and/or data collected by multiple sensors. Afterwards, the features may be trained and a classifier model, capable of realizing fine-grained identification, may be generated. In the online part, monitoring RSO behavior pattern, the system may sense real-time RSO dynamics to detect and identify abnormal behavior patterns. When any abnormal behavior is identified, a warning message may be triggered.” & [0049] “Comparing to the traditional approaches, the proposed CNN can produce a new way of processing RSO observations where quick determinations of RSO classes are made possible directly from the observational data. In order to evaluate the proposed CNN approach, the remaining training data may be used to testify the model performance.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rohit et al., with the system disclosed by SHEN et al. in order to provide an overview of how classification models may be applied to determine satellite characteristics critical to change detection. Following this, the unsupervised clustering results show potential for modeling satellites’ geospatial behavior over time. Lastly, deep learning experimentation, using a recurrent neural network, reveals predictability of satellite orbital pattern using photometric features allowing for future maneuver detection.. (see Abstract & introduction last 2 paragraphs).

Regarding claims 9 & 19, SHEN et al. discloses the process of claim 8 & the non-transitory computer readable medium of claim 18, wherein the comparing of the at least one maneuver detection with the data set of conjunctions comprises one or more of a comparison of a distance between the two space objects, a comparison of types of the two space objects, and a comparison of countries associated with the two space objects ([0034] For example, an action-value function corresponding to actions taken in a preset period may be examined to predict satellite behavior, sensor management, and course of actions. The action-value function may be a discounted sum of the payoff functions of the actions taken in the preset period. That is, for every two consecutive actions taken in the preset period, the weight of the former action may be reduced by a discount factor ranging between 0 and 1. In one embodiment, the payoff function may be the distance between the measured state and the predicted state.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KATO HIROSHI et al.	WO 2020085412 A1	PREDICTION DEVICE, PREDICTION METHOD, AND PREDICTION PROGRAM
Hart; Michael et al.	US 10677716 B1	Systems and methods for optically determining an acoustic signature of an object
BLONDEL; Philippe et al.	US 20210011148 A1	APPARATUS AND METHOD FOR MONITORING OBJECTS IN SPACE
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665